Citation Nr: 1145689	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  05-33 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an extraschedular rating for residuals, status post right (dominant) wrist triangular fibrocartilage complex (TFCC) repair, excluding the periods of November 30, 2007 to December 31, 2007, and January 25, 2008 to February 28, 2008, when temporary 100 percent evaluations were assigned. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Brother



ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1998 to September 2003.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for a right wrist disability, rated 0 percent, effective September 14, 2003 (the day after the Veteran's separation from service).  An interim (January 2008) rating decision, increased the schedular rating for the right wrist disability to 10 percent, effective September 14, 2003, and also assigned a temporary total (100 percent) convalescent rating from November 30, 2007 through December 31, 2007.  A December 2008 rating decision awarded the Veteran another temporary total convalescent rating, effective January 25, 2008 through February 28, 2008.

In June 2009, a videoconference hearing (a transcript of which is associated with the claims file) was held before a Veterans Law Judge (VLJ) who (in October 2009) denied a schedular rating in excess of 10 percent for the Veteran's right wrist disability, and remanded for referral to the Director of Compensation and Pension the matter of entitlement to an extraschedular rating.  The October 2009 Board decision also remanded for development the matter of entitlement to a separate compensable rating for neurological symptoms associated with the service-connected right wrist disability.

While the case was on remand to the RO, the Veteran filed a new claim for an increased rating for her right wrist disability.  See December 2009 statement from the Veteran (advising the RO that in December 2009 she underwent surgery for her service-connected right wrist disability).  A July 2010 rating decision awarded the Veteran a temporary total, convalescent, rating, effective December 18, 2009 through January 31, 2011, and a 20 percent (increased) schedular rating for such disability effective February 1, 2011.  The July 2010 rating decision also denied service connection for peripheral neuropathy of the right upper extremity, as secondary to her service-connected right wrist disability.  The Veteran did not file a notice of disagreement with the July 2010 rating decision, and that decision is final.  38 U.S.C.A. § 7105.

A February 2011 supplemental statement of the case (SSOC) advised the Veteran that the Director of Compensation and Pension had determined that an extraschedular rating was not warranted for her right wrist disability.  Thereafter, the case was returned to the Board for further consideration.  In April 2011, she was advised that the VLJ who conducted the June 2009 videoconference hearing was no longer with the Board, and was offered the opportunity for another hearing before a judge who would decide her case; in her reply, she requested a videoconference hearing before the Board.  Such hearing was held before the undersigned in September 2011; a transcript of the hearing is associated with the claims file.

A new claim for an increased schedular rating for the Veteran's right wrist disability is raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim; it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on her part is required.


REMAND

At the September 2011 videoconference hearing, the Veteran was advised that because the prior (October 2009) Board decision had denied a schedular rating in excess of 10 percent for her right wrist disability, and because she did not file a notice of disagreement with the July 2010 rating decision (that awarded her an increased schedular rating of 20 percent, from February 1, 2011), the only matter before the Board was whether she was entitled to an extraschedular rating for her right wrist disability.  See 38 U.S.C.A. §§ 7104, 7105.  

Nonetheless, it is clear from the appellant's testimony at the September 2011 videoconference hearing that it is her impression that the matter of an increased schedular rating for her right wrist disability remains pending (and in appellate status).  [Why she would so believe is understandable, given that multiple communications from the AMC/RO to the Veteran (see March 2010 VCAA notice letter, July 2010 rating decision, and February 2011 SSOC) have persistently erroneously informed her that the matter of the schedular rating for her right wrist disability was still on appeal, despite the final Board decision (in October 2009) and final (unappealed) subsequent rating decision (in July 2010) in the matter.]  The appellant's statements/argument are construed as a new (subsequent to the July 2010 rating decision) claim for an increased schedular rating for her right wrist disability.  As was noted above, such claim has not been adjudicated by the RO, and the Board does not have jurisdiction in such matter, and will not have jurisdiction unless the RO denies such claim, and the Veteran then perfects an appeal of such denial.

As the matter of the Veteran's entitlement to an extraschedular rating for her right wrist disability (encompassing a period that extends to the present) is inextricably intertwined with the matter of the schedular rating for such disability, consideration of the matter must be deferred until the matter of the current (post July 2010 rating decision) schedular  rating for the right wrist disability is resolved.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following:

1. 	The RO must provide the Veteran notice regarding the information and evidence needed to substantiate an increased schedular rating claim for her service-connected right wrist disability.  She and her representative should have ample opportunity to respond.  

2. 	The RO should fully develop and adjudicate (to include consideration whether the claim should be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service anew) the Veteran's new claim for an increased schedular rating for her service-connected right wrist disability.  She should be advised of the decision, and of her appellate rights as to such decision.  If she timely files a notice of disagreement with the decision on the new claim, and timely perfects an appeal after a statement of the case is issued, that matter should be returned to the Board for appellate review.

3. 	The RO should then arrange for any further development indicated in the matter, and review, (in light of the action sought above) whether the Veteran is entitled to an extraschedular rating for her right wrist disability.  If an extraschedular rating remains denied, the RO should issue an appropriate SSOC and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

